PER CURIAM.
Petitioner, defendant below, Thomas Machinery, Inc., seeks certiorari review of *190a non-final order of the trial court denying Petitioner's motion for leave to file an amended answer and affirmative defenses. We grant Respondent's motion to dismiss the petition because we lack certiorari jurisdiction to review the subject order; any error in denying Petitioner's leave to amend its pleadings is reviewable on plenary appeal. Harry Pepper & Assocs., Inc. v. City of Cape Coral, 369 So.2d 969, 970 (Fla. 2d DCA 1979).
Petition dismissed.